                                          Case 3:20-cv-07597-WHO Document 10 Filed 01/12/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         BRIAN WHITAKER,
                                   7                                                          Case No. 3:20-cv-07597-WHO
                                                         Plaintiff,
                                   8
                                                  v.                                          ORDER OF CONDITIONAL
                                   9                                                          DISMISSAL
                                         NA HOKU, INC.,,
                                  10                                                          Re: Dkt. No. 9
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The plaintiff has advised the Court that all parties have agreed to a provisional settlement. IT
                                  14
                                       IS ORDERED that this matter is DISMISSED WITH PREJUDICE and any hearings scheduled in this
                                  15
                                       matter are VACATED; provided that if any party certifies to this Court, with proper notice to opposing
                                  16
                                       counsel within ninety (90) days from the date below, that settlement has not in fact occurred, this order
                                  17
                                       shall be vacated and this cause shall be restored to the calendar for further proceedings.
                                  18
                                       IT IS SO ORDERED.
                                  19

                                  20   Dated: January 11, 2021
                                  21                                                      ______________________________________
                                  22                                                      WILLIAM H. ORRICK
                                                                                          United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
